Citation Nr: 0416625	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-25 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran served on active duty from October 1950 to May 
1952.

This appeal arises from a February 2003 decision by the No. 
Little Rock, Arkansas Regional Office (RO) which denied the 
veteran's claim for service connection for asbestosis.  


FINDING OF FACT

The veteran does not have asbestosis that is related to 
asbestos exposure during his active military service.


CONCLUSION OF LAW

Asbestosis was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The veteran maintains that his current lung problems are due 
to his exposure to asbestos while working as a mechanic 
repairing brake linings during service.  His DD Form 214 
indicates that he had experience as an auto mechanic.  In 
this regard, a report from Ray A. Herron, M.D., dated in 
March 2002, is significant for a reported history of 
"occupational exposure to various asbestos containing 
products from 1950 to 1980 while working as a railroad 
worker, insulator, mastics and cement product worker, 
asbestos gasket and valve packer, plasterer, fireproofer, 
painter, drywaller, laborer, brake shoe worker, carpenter, 
electrical worker and roofer."  See also July 2002 report 
from C. L. John, M.D., (noting a 30-year history of asbestos 
exposure from 1950 to 1980 while working at a variety of 
different occupations, to include fire-proofing, plastering, 
laboring, brake shoe working, valve and gasket packing, 
carpentry and electrical work).  

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board initially notes that the veteran's service medical 
records do not show treatment for respiratory symptoms, or a 
diagnosis of a respiratory condition.  The veteran's 
separation examination report, dated in May 1952, shows that 
his lungs were clinically evaluated as normal.  An 
accompanying X-ray report for the chest, dated that same 
month, was negative.  

In this case, assuming arguendo that the veteran was exposed 
to asbestos during his service, the Board finds that, despite 
the indications of asbestosis (discussed below) the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has asbestosis.  Of particular note, 
in a January 2003 VA respiratory examination report, and an 
accompanying May 2003 addendum, the examiner ruled out 
asbestosis, and assigned a diagnoses of "chronic obstructive 
pulmonary disease associated with smoking."  These reports 
are afforded a great deal of probative value: they are the 
most recent reports of record, they were based on a complete 
review of the claims files as well as a pulmonary function 
test and X-rays, and they include a rational explanation.  In 
the May 2003 addendum, the examiner stated:

I have reviewed the claims folder and 
previous medical examination on the above 
veteran.  He had history of long time 
smoking and has a diagnosis of chronic 
obstructive pulmonary disease.  On the x-
ray done at this facility on January 02, 
2003, it was noted in particular that 
there was no evidence of calcified 
pleural plaques.  The findings of chronic 
obstructive pulmonary disease can consist 
of emphysematous changes, increased lung 
markings that are alluded to[o] in the 
work up of the private physician.  I 
simply cannot justify a diagnosis of 
asbestos-related lung disease in this 
veteran without some evidence of pleural 
disease, since he is a long-time smoker 
and has a known diagnosis of chronic 
obstructive pulmonary disease.  

The Board further points out that the examiner's conclusion 
in the January 2003 VA examination report (and the 
accompanying addendum), that the veteran does not have 
asbestosis, is consistent with the fact that none of the 
medical evidence contains findings mentioning evidence of 
calcified pleural plaques.  In addition, other medical 
evidence documents the veteran's long history of smoking.  
See e.g., Dr. John's July 2002 report (noting a 55-year 
history of smoking one pack of cigarettes per day) (discussed 
infra).  The Board has also considered a report from Dr. 
John, dated in 2002, which contains a diagnosis of "moderate 
obstructive airways disease, emphysematous type, reversible 
component" and notes a moderate reduction in DLCO (diffusion 
capacity of carbon monoxide) values (this report was 
referenced in the May 2003 VA examiner's addendum).  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim that the veteran has 
asbestosis, and that the claim must be denied.  

In reaching this decision, the Board has considered a report 
from Ray A. Harron, M.D., dated in March 2002.  Dr. Harron 
states that he reviewed the veteran's occupational history, 
exposure, and an (otherwise unspecified) "medical history as 
provided to me."  Dr. Harron states that the veteran has 
"bilateral interstitial fibrosis consistent with 
asbestosis," and that he feels that the veteran has 
asbestosis "within a reasonable degree of medical 
certainty."  However, his report is afforded less probative 
value because it does not include a discussion of the 
veteran's long history of smoking, nor does it include an 
explanation or citation to specific diagnostic tests in 
support of its conclusion.  In contrast, the VA examiner's 
2003 reports were based on pulmonary function testing and a 
complete review of the claims files, and include a rational 
explanation for the conclusion reached.  As a final matter, 
the Board points out that the claims files do not contain any 
competent evidence showing that the veteran has a respiratory 
disorder that is related to his service.  

The Board therefore finds that the probative value of the 
evidence indicating that the veteran has asbestosis is 
outweighed by the contrary evidence of record, which shows 
that the veteran does not have asbestosis.  As the 
preponderance of the evidence is against the claim that the 
veteran has asbestosis, the veteran's claim for service 
connection for asbestosis fails on the basis that all 
elements required for such a showing have not been met.  
Gilpin.  Accordingly, service connection for asbestosis must 
be denied.

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent t o his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's February 2003 rating decision that the 
evidence did not show that the criteria for service 
connection for asbestosis had been met.  That is the key 
issue in this case, and the rating decision, as well as the 
statement of the case (SOC), informed the appellant of the 
relevant criteria.  The SOC contained the full text of 
38 C.F.R. § 3.159.  In addition, in October 2002, the RO sent 
the veteran two VCAA notification letters that identified the 
information and evidence the RO would obtain and the 
information and evidence that the veteran was responsible to 
provide.  

The Board concludes that the discussion in the October 2002 
letters, and the SOC, adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the October 2002 notices, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) the Court held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence  
in the claimant  's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the veteran was sent two letters in October 
2002, (dated October 9th and October 21st).  In both letters, 
the veteran was notified that, provided certain criteria were 
met, VA would make reasonable efforts to help him get 
evidence necessary to support his claim, including medical 
records, employment records, or records from other Federal 
agencies.   He was notified that it was still his 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  In the October 9, 2002 letter, he 
was further requested to, "Send us any additional medical 
evidence you want us to consider that shows the diagnosis of 
the disease caused by asbestos."  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In this regard, and 
in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

The Board further notes that the October 2002 letters were 
sent to the veteran prior to the RO's February 2003 decision 
that is the basis for this appeal.  See Pelegrini, 17 Vet. 
App. at 420-421.  Based on the foregoing, the Board finds 
that the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records as well as affording 
him a VA examination.  Private treatment reports have also 
been obtained.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for asbestosis is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



